PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/598,943
Filing Date: 16 Jan 2015
Appellant(s): McChesney et al.



__________________
Michael Wiggins
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/06/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/08/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“gas delivery system” in claim 2 interpreted as a combination of gas sources, valves, and mass flow controllers (MFC) and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 103
Claims 1-3, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2008/0236749 of Koshimizu et al., hereinafter Koshimizu, in view of Hayakawa (prev. presented JP 2001-230239) and US Patent Application Publication 2009/0078196 of Midorikawa, hereinafter Midorikawa.
Regarding claim 1, Koshimizu teaches a substrate processing system with selective edge profile tuning capability (abstract), comprising: a processing chamber (10 Fig 1); a pedestal arranged in the processing chamber (susceptor 12 Fig 1); an edge coupling ring arrange adjacent to the pedestal (36A & 36B Fig 8 [0069]), the edge coupling ring including a first portion located outside of and around a radially outer edge of the substrate (36B Fig 8); an actuator configured to selectively move the first portion of the edge coupling ring (76 Fig 8 [0069]) relative to (i) the substrate [0069] (Fig 8) and (ii) a second portion of the edge coupling ring (36A Fig 8) [0069] located radially inward of the first portion (Fig 8) to alter an edge coupling profile of the edge coupling ring ([0069-0074]), wherein the actuator is configured to move the first portion to at least one position where an uppermost surface of the first portion is above an upper surface of the substrate (Fig 8 and [0072]); and a controller configured to control the actuator to move the edge coupling ring ([0046], note this teaches the control unit to control the entire 
Regarding claim 2, Koshimizu further teaches a gas delivery system (64 Fig 1 gas source) to deliver gas to the processing chamber; and a plasma generator to create plasma in the processing chamber [0047-0049]. Koshimizu does not teach the structures of the gas delivery system. Hayakawa teaches the gas supply system may include gas supply sources (43-45 Fig 1), valves (47 Fig 1), and mass flow controllers (MFCs) (46 Fig 1) (machine translation [0027]). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Koshimizu to include the gas supply sources, valves, and MFCs as part of the gas supply system because Hayakawa teaches this as a functional alternative for the same purpose of supplying gas to the processing chamber.
Regarding claim 3, the combination and Koshimizu remains as applied above. The actuator allows for the ring to be adjusted without requiring the process chamber to be opened [0069-70].
Regarding claim 5, the combination remains as applied to claim 1, Koshimizu teaches an actuator but does not limit the type [0069]. Hayakawa as applied in the combination teaches a stepper motor actuator [0038]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Koshimizu to include a stepper motor actuator because Koshimizu does not limit the type of actuator used and Hayakawa teaches a stepper motor actuator is capable of lifting an edge ring.
.

Claims 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu in view of Hayakawa and Midorikawa as applied to claim 1 above, and further in view of Johnson (prev. presented US 2003/0201069).-----
Regarding claim 14, the combination remains as applied to claim 1 above. The combination fails to teach tilting of the edge ring. In the same field of endeavor of edge rings (abstract), Johnson teaches independent control to allow for tilting the ring [0043]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Koshimizu and the combination to include the actuator selectively tilts the edge coupling ring relative to the substrate because Johnson teaches this provides another control to control processing and uniformity of the substrate to achieve the desired processing effect [0043].
Regarding claim 17, the combination remains as applied to claim 1 above. Koshimizu teaches processing as different heights of the ring [0069-0073] but fails to explicitly teach moving the position of the ring for the same substrate. Johnson teaches a controller (330 Fig 1a) configured to move the edge ring to a first position for a first
treatment using a first effect and then to a second positions for a second treatment using a second edge effect [0051 -0053]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the combination and Koshimizu include these controller steps of Johnson because Johnson teaches they are used to improve uniformity and control the processing effects [0053].
(2) Response to Argument
	Appellant’s Brief filed 11/06/2020, hereinafter brief, has been fully considered but is not persuasive for the following reasons.
	Appellant argues the interpretation of “gas delivery system” in claim 2 as invoking an interpretation under 35 USC 112(f) (brief p7-8). Initially it is noted that this is a claim interpretation and not a rejection. The claim interpretation was reproduced above from the non-final rejection mailed 06/08/2020 for clarity of the record because applicant has argued the interpretation. It is noted that whether or not “gas delivery system” invokes an interpretation under 35 USC 112(f) does not impact the prior art rejections applied because the applied teachings of detailed structures of the prior art that form a “gas delivery system” necessarily teach a broader interpretation of “gas delivery system” that does not invoke an interpretation under 35 USC 112(f). Initially Appellant argues (brief p7) that the term does not meet the first prong of the 3-prong analysis. Appellant cites a portion of MPEP 2181A that indicates a rebuttable presumption is triggered when the claim element does not include the term “means” or “step”. Examiner respectfully notes that directly after the cited sentence the section recites “The presumption may be overcome if the claim limitation uses a generic placeholder….” Included in the subsequent list of non-structural generic placeholders is “system”, which is the generic placeholder of “gas delivery system”. Appellant then cites the structures identified from the specification as forming the structures of the “gas delivery system”. Examiner notes that these structures were cited to demonstrate that the specification provides sufficient disclosure of the structures necessary to perform the recited function of the “gas delivery system”. It is noted that no rejection under 35 USC 112(a) or 112(b) was in the claim. Sufficient structure is present in the specification, as identified in the claim interpretation section, and may be incorporated into the claim to overcome an interpretation under 35 USC 112(f) if the intention was not to invoke such an interpretation.  As previously noted, the question of whether the limitation invokes an interpretation under 35 USC 112(f) does not impact the validity of the prior art rejections applied.
Regarding the prior art rejections, Appellant argues that Koshimizu fails to disclose an edge coupling ring and a controller of the kind recited in claim 1 (brief p9-10). It is initially noted that Koshimizu has been applied in a combination obviousness rejection. In response to applicant's arguments against the references individually, one In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Appellant makes the statement that Koshimizu does not teach the edge ring (brief p9, see bolded line). However Appellant provides no arguments to support this statement. Therefore this argument is not persuasive. Regarding the argument that the Koshimizu does not teach all of the details of the controller, Examiner acknowledges this as acknowledged in the obviousness rejection applied and as acknowledge in Appellant’s brief (p10). 
Regarding the Hayakawa reference teachings (brief p11-13), it is initially noted that the use of “capable of monitoring the number of times the ring has been lifted…” in the rejection statement was directed to modifying the capabilities of the controller such that it is configured to perform the claimed functions. Appellant’s remarks regarding the distinction between “capable of” and “configured to” in claim language as indicated by the Federal Circuit (brief p11-12) is acknowledged. Examiner’s language was not within a claim and was being used to discuss the obviousness of modifying the controller to perform the claimed functions such that it is configured to perform them. Appellant then argues that examiner is relying on hindsight for the obviousness rationale. Examiner notes that the Hayakawa as cited has taught the ring is eroded with use and demonstrates a finite thickness to the ring. The rationale that the process cannot run for an infinite number of cycles without removing all of the material of the ring is based on common sense (MPEP 2141) and logic and sound scientific principle (MPEP 2144.02) rather than hindsight. 

Regarding the argument (brief p16) that Examiner has failed to establish a prima facie case of obviousness, Examiner respectfully disagrees. As demonstrated above, the teachings of the applied prior art in combination renders obvious all the limitations of instant claim 1. "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and 
Appellant has indicated that the remaining claims depend from claim 1 and the arguments rely on the same arguments presented regarding claim 1 above (brief p16).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
Conferees:
/PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716  

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.